Exhibit 10.46

 

April 9, 2007

 

CONFIDENTIAL

 

Mr. Ron Aramini

Chief Executive Officer

Pemco Aviation Group, Inc.

1943 North 50th Street

Birmingham, Alabama 35212

 

  Re: Offer to Purchase Pemco World Air Services, Inc. (“PWAS”)

 

Dear Ron:

 

In order to assure that Pemco Aviation Group, Inc. is not forced into accepting
a less than appropriate bid to acquire PWAS due to financing needs, I hereby
agree, at your option, (1) to purchase all of the outstanding capital stock of
PWAS for $30 million in cash, or (2) to provide or cause to be provided to Pemco
financing on commercially reasonable terms in an amount sufficient to refinance
all of Pemco’s then current debt such that no principal payments would be due
until April 30, 2008.

 

The documentation for the transaction will be negotiated in good faith and
include mutual and customary representations, warranties, covenants, conditions
and indemnification. The conditions to the purchase transaction will include,
among other things, the receipt of all required consents and approvals, the
receipt of a fairness opinion to the effect that the transaction is fair, from a
financial point of view, to Pemco’s stockholders, and the absence of any
material adverse change in the business of PWAS. If the parties are unable to
obtain all required consents and approvals, or to otherwise close the purchase
transaction in a timely manner to satisfy creditor demands, I will immediately
arrange the financing contemplated by clause (2) above.

 

This offer will remain open until the earlier of April 30, 2008 or the sale of
PWAS to a third party. You are under no obligation to accept this offer at any
time.

 

Very truly yours,

/s/ Michael E. Tennenbaum

Michael E. Tennenbaum